DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2 are pending for examination in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arghandiwal et al. (Pub. No.: US 2018/0048599 A1), hereinafter “Arg”.

As to claim 1. Arg discloses, a system (Arg, Abstract) comprising: 
a memory storing instructions (Arg, [0020], computing device); and 
a processor, coupled with the memory and to execute the instructions, the instructions when executed cause the processor to implement a digital media platform for communications wherein a primary mode of communication for the digital media platform comprises audio clips posted by users (Arg, [0025], The first video is the original video journal post created in 110.), 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arg as applied to parent claim above, in view of Sasangohar et al (Pub. No.: US 2021/0233641 A1), hereinafter “Sas”.

As to claim 2. Arg discloses the invention as in parent claim above. Arg however is silent on disclosing explicitly, wherein the digital media platform is directed to audio clips about health care.
Sas however discloses a similar concept, wherein the digital media platform is directed to audio clips about health care (Sas, [0018], prompt the user, e.g., via a pop-up display, to contact a healthcare provider or other trusted individual or call a hotline or emergency number (911); automatically send a text or audio message (e.g., via text or email) to one or more designated persons; open a social-networking site of a web browser to connect the patient to a self-help or support group or other social support network. Also see [0041]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hampson et al. (Patent No.: US9703838 B1) is one of the most relevant art in the field of invention and discloses, a systems that facilitate aggregating received recommendations from a plurality of sources from a plurality of users into a recommendation playlist, and generating additional respective playlists from the recommendation playlist from specific users based upon specified criteria.
Smith et al. (Pub. No.: US 2016/0212078 A1), is yet another one of the most relevant art in the same field of endeavor and discloses, a systems to facilitate mass delivery of audio messages to communication devices operated by recipients. Such a platform can function as an intermediary between a provider and one or more recipients of the audio message.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Tauqir Hussain/Primary Examiner, Art Unit 2446